RESOLUCIÓN.
Puerto Rico, Abril doce de mil novecientos uno. — Visto el presente recurso gubernativo interpuesto por Don Victoriano Rodríguez contra negativa del Registrador de la Propiedad de esta Capital á anotar un mandamiento de embargo.— Resultando: Que librado mandamiento al Registrador de la Propiedad de esta Capital por el Juez Municipal Suplente del Distrito de la Catedral para la anotación del embargo de condominio que posee Don Gerónimo Suárez Pavón en un solar marcado con el número 32 del Gobierno, sito en el barrio de la Puntilla, de esta Capital, cuyo embargo fué decretado en el juicio verbal seguido por Don Victoriano Rodríguez en representación de su esposa Doña Carmen Suárez, contra el referido Don Gerónimo Suárez Pavón, en cobro de pesos, presentado dicho mandamiento al Registro denegó el Registrador la anotación del embargo ordenada *2por el Juez Municipal, según nota puesta al pie del mismo mandamiento, por aparecer inscrita la participación á que el documento se refiere á favor de Don Juan Font, persona distinta de aquélla contra la cual se ha decretado el embargo; haciéndose constar además el defecto subsanable de no inser-tarse el documento que motiva la anotación. — Resultando: Que notificada la negativa del Registrador á Don Victoriano Rodríguez, solicitó se elevara el expediente á este Tribunal Supremo parada resolución que procediera como así lo verificó el Registrador con la comunicación correspondiente. —Considerando: Que es precepto de la Ley Hipotecaria, expresamente consignado en la regla 1? del artículo 92 del Reglamento dictado para su ejecución, de acuerdo con el principio consignado en el artículo 20 de la misma, que es requisito esencial para anotar los embargos decretados contra determinada persona, que resulte inscrita previamente la propiedad de los bienes embargados á su favor, debiendo denegarse la anotación del embargo, con arreglo á dicho precepto legal, cuando aparezca inscrita la propiedad de los bienes embargados á nombre de persona distinta, como sucede en el presente caso, en que decretado el embargo contra Don Gerónimo Suárez Pavón', aparece inscrito el condominio embaí gado á favor de Don Juan Font. — Vistas las disposiciones legales citadas: Se confirma la nota puesta por e] Registrador de la Propiedad de esta Capital al pie del mandamiento de que se trata, en cuanto por ella se deniega la anotación del embargo decretado sobre la partici-pación correspondiente á Don Gerónimo Suárez Pavón sobre el solar descrito en el expresado mandamiento; y con copia de la presente resolución, que su publicará en la Gaceta Oficial, devuélvase dicho mandamiento al Registrador de la Propiedad de esta Capital, á los efectos procedentes. — Lo acordaron y firman los señores del Tribunal, de que certifico.
José S. Quiñones. — José C. Hernández. — José M? Fi-gueras. — E. de J. López Gaztambide, Secretario.